Citation Nr: 0412913	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  02-07 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to service connection for a skin disorder, 
claimed as residual to Agent Orange (AO) herbicide exposure. 

Entitlement to a rating in excess of 10 percent for service-
connected shell fragment wound scars of the forearms, 
sternum, and hands.  

Entitlement to an effective date prior to March 30, 2001, for 
the assignment of a 10 percent rating for service-connected 
shell fragment wound scars of the forearms, sternal area, 
hands and legs, to include on the grounds of clear and 
unmistakable error.  

Entitlement to an effective date prior to September 25, 2000, 
for the assignment of a 70 percent evaluation for service-
connected post-traumatic stress disorder.  

Entitlement to an effective date prior to February 13, 2002, 
for the assignment of a total disability rating based upon 
unemployability due to service-connected disabilities.  

REPRESENTATION

Appellant represented by: Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1966 to August 1968, including service in the 
Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of January 2002 and 
May 2002 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  The rating 
decision of January 2002 granted an increased rating of 70 
percent for service-connected PTSD, effective September 25, 
2000; granted an increased rating of 10 percent for service-
connected shell fragment wounds of the forearms, sternum, 
hands and legs with residual burn scars, effective March 30, 
2001; denied an effective date prior to March 30, 2001, for 
the assignment of an increased rating of 10 percent for 
service-connected shell fragment wounds of the forearms, 
sternal area, hands and legs with residual burn scars; and 
denied service connection for a skin disorder claimed as 
residual to AO herbicide exposure.  The claimant and his 
representative were notified of those decisions and of his 
right to appeal by RO letter of January 30, 2002.  

The claimant filed a timely Notice of Disagreement, and he 
and his representative were issued a Statement of the Case in 
March 2002 addressing the single issue of entitlement to a 
rating in excess of 70 percent for service-connected PTSD.  
Following the receipt of additional evidence, a Supplemental 
Statement of the Case was provided the claimant and his 
representative in July 2002 addressing the single issue of 
entitlement to a rating in excess of 70 percent for service-
connected PTSD.  Following receipt of another Notice of 
Disagreement in May 2002, another Statement of the Case was 
provided the claimant and his representative in July 2002 
addressing the additional issues of entitlement to a rating 
in excess of 10 percent for service-connected shell fragment 
wound scars of the forearms, sternal area, hands and legs 
with residual burn scars; entitlement to an effective date 
prior to February 27, 1996, for the grant of service 
connection for shell fragment wound scars of the forearms, 
sternum, hands and legs with residual burn scars, to include 
on the grounds of clear and unmistakable error; entitlement 
to service connection for a skin disorder, including tumors, 
as residual to AO herbicide exposure; and entitlement to an 
effective date prior to September 25, 2000, for the 
assignment of a 70 percent rating for service-connected PTSD.  
The record shows that Substantive Appeals have been submitted 
as to all issues currently on appeal except as otherwise 
noted below.

On March 30, 2001, the RO received a claim for service 
connection for a skin disease, claimed as tumors, as residual 
to Agent Orange herbicide exposure during the claimant's 
service in the Republic of Vietnam.  Following a VA 
dermatological examination, conducted in November 2001, a 
rating decision of January 2002 denied service connection for 
a skin disease, claimed as tumors, as residual to Agent 
Orange herbicide exposure.  The claimant and his 
representative were notified of that determination and of his 
right to appeal by RO letter of January 30, 2002.  The 
claimant submitted a timely Notice of Disagreement as to the 
denial of service connection for a skin disease, claimed as 
tumors, and the RO provided the claimant and his 
representative a Statement of the Case addressing that issue 
on July 24, 2002.  The claimant's Substantive Appeal (VA Form 
9) perfecting that appeal was received in October 2002.  



REMAND

The record in this case shows that a rating decision of May 
2002 granted a total disability rating based on 
unemployability due to service-connected disabilities, 
effective February 13, 2002.  The claimant and his 
representative were notified of that decision and of his 
right to appeal by RO letter of May 23, 2002.  The claimant 
filed a timely Notice of Disagreement as to the effective 
date assigned by that decision, but the record reflects that 
the RO has failed to provide a Statement of the Case 
addressing the issue of an effective date prior to February 
13, 2002, for the grant of a total disability rating based on 
unemployability due to service-connected disabilities.  The 
RO's failure to issue a Statement of the Case in response to 
the veteran's Notice of Disagreement requires remand, rather 
than referral, pursuant to the United States Court of Appeals 
for Veterans Claims decision in Manlicon v. West, 12 Vet. 
App. 238 (1999).  

The record further shows that while the claimant is in 
receipt of Social Security Administration (SSA) disability 
benefits, the RO has failed to request copies of all medical 
evidence relied upon by that agency in awarding such benefits 
to the claimant, a breach of VA's duty to assist the 
claimant.  The record shows that the claimant's 
representative has requested those records from the SSA and 
has selectively submitted portions of those records.  The RO 
should request copies of all medical records relied upon by 
the that agency in granting SSA disability benefits to the 
claimant, to include any Administrative Law Judge decision 
rendered.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 

The record in this case shows that following the rating 
decision of January 2002 denying service connection for skin 
disease, claimed as tumors, as residual to AO herbicide 
exposure, the claimant's representative submitted a Notice of 
Disagreement in May 2002 which cites a medical certificate, 
dated November 15, 1993, noting that the claimant was "seen 
by the Tulsa outpatient clinic in 1979 for A/O examination, 
requesting repeat A/O exam - further problems-c/o tumor on 
neck-hearing and skin rash . . ."  The report of that 
examination is not associated with the claims folder and must 
be obtained.

The Board further notes that effective August 30, 2002, VA 
has revised the criteria for evaluating service-connected 
scars, including the claimant's service-connected shell 
fragment wound scars and burn scars.  In Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991), the Court held that where a 
statute or regulation changes during the appellate process, 
the version more favorable to the claimant shall apply.  The 
record shows that the evaluation of the claimant's service-
connected shell fragment wound scars and burn scars has not 
been considered under the revised provisions of the Rating 
Schedule.  That defect must be rectified on Remand.

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for those service-
connected disabilities with respect to 
evaluation is currently at issue.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  In any event, 
the RO should ask the claimant to submit 
all pertinent medical evidence in his 
possession which pertains to any matter 
currently at issue.  The RO should 
further obtain all clinical records 
pertaining to treatment of the veteran at 
the VAMC, Muskogee, Oklahoma, and the 
Tulsa VA outpatient clinic, since January 
2003.  

2.  The RO should obtain the report of AO 
examination of the claimant conducted at 
the Tulsa outpatient clinic in 1979, as 
well as any other AO Examination 
undergine by the claimant at any other 
time.   

3.  The RO should request copies of all 
medical records relied upon by the Social 
Security Administration in awarding 
disability benefits to the claimant, as 
well as any Administrative Law Judge 
decision entered.  

4.  The RO is required to provide the 
claimant and his representative a 
Statement of the Case addressing the 
issue of an effective date prior to 
February 13, 2002, for the grant of a 
total disability rating based on 
unemployability due to service-connected 
disabilities.  The claimant and his 
representative must be notified of the 
procedures necessary to complete an 
appeal as to that claim, and they must be 
given an opportunity to complete the 
appeal.

5.  The RO should provide a Supplemental 
Statement of the Case to the claimant and 
his representative which includes the 
revised criteria for evaluating scars and 
skin disorders, effective August 30, 
2002.

6.  The RO must ensure that all 
provisions of the Veterans Claims 
Assistance Act of 2000 are properly 
applied in the development of all the 
claims.

7.  When the above requested development 
has been completed, the RO should review 
the entire record, including evidence 
submitted with a waiver of initial RO 
review, and readjudicate the issues on 
appeal in light of the additional 
evidence obtained and the revised 
criteria for the evaluation of scars and 
skin disorders

If the benefits sought on appeal remain denied, the appellant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West,  11 Vet. App. 268 
(1998).  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



